                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          PUNEET K. GARG, ESQ.
                     3    Nevada Bar No. 9811
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: pgarg@garggolden.com
                     6    Email: agolden@garggolden.com

                     7    Counsel for Defendant

                     8
                                                       UNITED STATES DISTRICT COURT
                     9
                                                        DISTRICT OF NEVADA NEVADA
                   10
                   11     ALFRED DARNELL GREENE and                   CASE NO.: 2:18-CV-01760-GMN-VCF
                          CHRISTOPHER SUASAENG, individually, and
                   12     on behalf of all others similarly situated,
                                                                      STIPULATION AND ORDER TO
                   13                             Plaintiffs,         EXTEND TIME FOR
                                                                      DEFENDANT TO RESPOND TO
                   14     vs.                                         PLAINTIFFS’ COMPLAINT

                   15     OMNI LIMOUSINE, INC.,                              [FIRST REQUEST]

                   16                           Defendant.

                   17

                   18            The parties, by and through their counsel of record, hereby stipulate and agree as follows:

                   19            1.      That Defendant’s time to answer or otherwise respond to Plaintiffs’ Complaint shall

                   20     be extended up to and including October 19, 2018.

                   21            2.      That the limitations period for the claims of putative collective action members

                   22     shall be tolled, meaning Defendant will waive the statute of limitations affirmative defense, by

                   23     fifteen (15) days from the date putative collective action members file their consent to join this

                   24     lawsuit.

                   25            3.      This tolling period does not revive any otherwise untimely claims of putative

                   26     collective action members.

                   27            4.      This tolling period is expressly conditioned upon the Court allowing the parties the

                   28     extension requested herein. Should the Court deny the request, the tolling period shall be null and
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1    void and of no effect.

                     2           This is the first request for an extension of this deadline. It is sought in good faith and not

                     3    made for the purposes of delay but to allow counsel sufficient time to marshal the facts relevant to

                     4    Plaintiff’s collective-action allegations and to respond accordingly.

                     5     Dated this 5th day of October, 2018.              Dated this 5th day of October, 2018.

                     6     GARG GOLDEN LAW FIRM                              WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                                                             RABKIN LLP
                     7
                     8     By /s/ Anthony B. Golden                          By /s/ Don Springmeyer
                             ANTHONY B. GOLDEN, ESQ.                           DON SPRINGMEYER, ESQ.
                     9       3145 St. Rose Parkway, Suite 230                  DANIEL BRAVO
                             Henderson, Nevada 89052                           3556 E. Russel Rd., 2nd Floor
                   10        (702) 850-0202                                    Las Vegas, NV 89120
                                                                               (702) 341-5200
                   11         Counsel for Defendant
                                                                             SOMMERS SCHWARTZ, P.C.
                   12                                                          JASON J. THOMPSON, ESQ. (Pro hac
                                                                               pending)
                   13                                                          ROD M. JOHNSTON, ESQ. (Pro hac
                                                                               pending)
                   14                                                          One Towne Square, Suite 1700
                                                                               Southfield, Michigan 48076
                   15
                                                                                  Counsel for Plaintiffs
                   16

                   17
                                                                       ORDER
                   18
                                                                                  IT IS SO ORDERED.
                   19

                   20

                   21
                   22                                                             UNITED STATES MAGISTRATE JUDGE

                   23                                                                        10-15-2018
                                                                                  DATE:
                   24

                   25
                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
